Case: 16-12124   Date Filed: 07/20/2017    Page: 1 of 6


                                                      [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-12124
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:15-cv-00770-AT

LEONARD ROWE,
ROWE ENTERTAINMENT, INC.,
LEE KING,
LEE KING PRODUCTIONS INC.,

                                                            Plaintiffs-Appellees,

                                   versus

WILLIE E. GARY,
WILLIAM C. CAMPBELL,
SEKOU M. GARY,
TRICIA P. HOFFLER, et al.,

                                                          Defendants-Appellees,

MARIA SPERANDO,

                                                           Defendant-Appellant.
                       ________________________

                Appeals from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                               (July 20, 2017)
               Case: 16-12124     Date Filed: 07/20/2017    Page: 2 of 6


Before MARCUS, MARTIN, and FAY, Circuit Judges.

PER CURIAM:

      Maria Sperando, a lawyer proceeding pro se, appeals the district court’s

refusal to allow her to file a motion for sanctions against Leonard Rowe, Rowe

Entertainment, Inc., Lee King, and Lee King Productions Inc. (collectively, the

“plaintiffs”). After careful review, we reverse and remand to the district court.

                                          I.

      The law firm Gary, Williams, Parenti, Watson & Gary, P.L.L.C. (the “Gary

Firm”), represented the plaintiffs in a civil rights suit before the U.S. District Court

for the Southern District of New York. In 2005, the New York court granted

summary judgment to the defendants. Rowe Entm’t, Inc. v. William Morris

Agency, Inc., No. 98 CIV. 8272 (RPP), 2005 WL 22833 (S.D.N.Y. Jan. 5, 2005),

aff’d, 167 F. App’x 227 (2d Cir. 2005).

      In 2015, the plaintiffs sued the Gary firm in the U.S. District Court for the

Northern District of Georgia. In addition to the Gary firm, the Georgia complaint

also asserted claims against a number of lawyers who worked at the Gary Firm at

the time the civil rights suit was pending. Sperando was one of those lawyers. The

plaintiffs alleged the Gary Firm and the individually named lawyers sabotaged the

civil rights suit in exchange for bribes from the defendants in that suit. The

plaintiffs brought two claims under the federal Racketeer Influenced and Corrupt


                                           2
                Case: 16-12124        Date Filed: 07/20/2017      Page: 3 of 6


Organizations Act, 18 U.S.C. §§ 1961–68, as well as a number of state-law claims.

Sperando, representing herself, filed a motion to dismiss. The rest of the

defendants filed a separate motion to dismiss.

       In addition to her motion to dismiss, Sperando served a motion for sanctions

on the plaintiffs, as required by Federal Rule of Civil Procedure 11. See Fed. R.

Civ. P. 11(c)(2) (requiring a motion for sanctions be served 21 days before it is

filed). The motion sought sanctions against Rowe, King, and their counsel under

Rule 11, the court’s inherent power, and 28 U.S.C. § 1927. The plaintiffs filed a

motion for extension of time to respond to the motions to dismiss, as well as

Sperando’s motion for sanctions. The district court granted plaintiffs’ extension

request, but added that it would not consider any sanctions motions until after it

ruled on the motions to dismiss.1

       At oral argument on the motions to dismiss, the court told Sperando that, if it

granted the motions to dismiss, it would consider retaining jurisdiction so that

Sperando could file her motion for sanctions. However, the district court’s order

granting the motions to dismiss did not do so. The court said:

       [T]he Court does not find that Plaintiffs’ allegations are inherently
       frivolous, and the Court will not entertain a motion for sanctions by
       any of the Defendants. There is no doubt that Plaintiffs, though
       belated and arguably misguided in their efforts here, were deeply
       impacted by their professional experiences and by the loss of their

       1
         Although Sperando never filed the sanctions motion with the court, the plaintiffs
attached it to their extension request.
                                                3
               Case: 16-12124       Date Filed: 07/20/2017     Page: 4 of 6


       landmark case in which they believed they would prevail, in reliance
       on the representations of their counsel at the Gary Firm.

Sperando appeals the district court’s refusal to entertain a motion for sanctions.

                                            II.

       We review a district court’s decision to deny sanctions for an abuse of

discretion. Peer v. Lewis, 606 F.3d 1306, 1311 (11th Cir. 2010). A district court

abuses its discretion if it applies the wrong legal standard. Id.

       Among other things, Sperando’s proposed sanctions motion requested

sanctions under Rule 11. Rule 11 imposes an objective standard on attorneys and

unrepresented parties who sign a complaint to conduct a reasonable inquiry into

the complaint’s claims and factual pleadings before filing it with a federal court.2

Fed. R. Civ. P. 11(b); see Chambers v. NASCO, Inc., 501 U.S. 32, 47, 111 S. Ct.
2123, 2134 (1991) (“Rule 11 . . . imposes an objective standard of reasonable

inquiry . . . .”); Bus. Guides, Inc. v. Chromatic Commc’ns Enterprises, Inc., 498
U.S. 533, 548, 111 S. Ct. 922, 932 (1991) (“[A]ny signer must conduct a

reasonable inquiry or face sanctions.” (quotation omitted)). Thus, this Court

applies a two-step inquiry to decide whether Rule 11 sanctions are appropriate:

First we ask whether the claims were “objectively frivolous, in view of the law or

facts.” In re Mroz, 65 F.3d 1567, 1573 (11th Cir. 1995). Second, we ask whether

       2
        Under Eleventh Circuit precedent, even parties who do not sign the complaint, like
Rowe and King here, may be sanctioned under Rule 11. See Byrne v. Nezhat, 261 F.3d 1075,
1106 (11th Cir. 2001), abrogated on other grounds by Bridge v. Phoenix Bond & Indem. Co.,
553 U.S. 639, 128 S. Ct. 2131 (2008).
                                              4
               Case: 16-12124     Date Filed: 07/20/2017   Page: 5 of 6


the person who signed the complaint “should have been aware that it was

frivolous.” Id.

      The district court failed to apply this objective standard in its order refusing

to entertain Sperando’s sanctions motion. The court found the plaintiffs’

allegations were not inherently frivolous, but its reasoning relied on the plaintiffs’

subjective circumstances. It explained that the plaintiffs “were deeply impacted by

their professional experiences and by the loss of their landmark case in which they

believed they would prevail, in reliance on the representations of their counsel at

the Gary Firm.” The court failed to explain why the legal theories or factual

allegations in the complaint were not objectively frivolous. See id. We therefore

conclude that the district court abused its discretion by applying the wrong legal

standard in evaluating whether Rule 11 sanctions were appropriate. Peer, 606 F.3d

at 1311.




                                           5
                 Case: 16-12124        Date Filed: 07/20/2017         Page: 6 of 6


       We reverse and remand to the district court for consideration of Sperando’s

sanctions motion.3

       REVERSED AND REMANDED.




       3
           Sperando’s proposed motion also requested sanctions under the court’s inherent power,
and 28 U.S.C. § 1927. The standard for sanctions under the court’s inherent power is a
subjective standard and requires a finding of bad faith. See Purchasing Power, LLC v. Bluestem
Brands, Inc., 851 F.3d 1218, 1223 (11th Cir. 2017). Also sanctions under § 1927 are meant for
litigants that intentionally and unnecessarily cause delays during litigation. See Peer, 606 F.3d at
1314. The district court suggested the plaintiffs did not act with bad faith, and the record does
not support a finding of delay. Because Sperando has yet to file her sanctions motion, we leave
it to the district court to decide in the first instance whether sanctions under the court’s inherent
power or § 1927 are appropriate if requested.
         In addition, Sperando requested attorney’s fees in her proposed motion. But under Rule
11, a district court cannot impose a sanction of attorney’s fees to be paid to a pro se litigant, even
if that litigant is an attorney. See Massengale v. Ray, 267 F.3d 1298, 1302–03 (11th Cir. 2001)
(per curiam).
                                                  6